Citation Nr: 1752132	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-37 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, secondary to service-connected post-traumatic stress disorder (PTSD) or other service-connected disabilities, or due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1987 to July 1994.  

This appeal comes before the Board of Veteran's Appeals (Board) on appeal of a November 2007 rating decision.  It was previously before the Board in February 2016 and March 2017 when it was remanded for further development.  The requested development has been substantially complied, and the matter is returned to the Board for further review.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268, 271 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

As part of his September 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In written correspondence dated October 2015, the Veteran withdrew this request.  38 C.F.R. § 20.704(d) (2017).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea that was initially made in 2004; competent medical opinion states that this is the result of obesity that developed after service and is not related to snoring or any other factor in service.  

2.  Competent medical opinion states that the Veteran's sleep apnea is the result of a mechanical problem due to obesity that is not caused or aggravated by service-connected PTSD, and that this obesity was not due to an inability to exercise due to other service connected disabilities.  

3.  The Veteran's sleep disturbances are the result of the known clinical diagnosis of obstructive sleep apnea. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder, to include sleep apnea, as secondary to service-connected post-traumatic stress disorder or other service connected disabilities, or as due to an undiagnosed illness have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012), 38 C.F.R. §§ 3.303, 3.310, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA to provide claimants with notice and assistance.  Regarding notice, VA sent the Veteran a letter in a January 2007 prior to the initial adjudication of his claim.  Regarding assistance, the Veteran has been afforded a VA examination of his sleep disability, and the examiner has provided all opinions necessary to address the claim.  The Veteran's VA treatment records have also been obtained, as have all pertinent private medical records, and he has declined his right to a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed sleep apnea as a result of his military service.  He has advanced several theories in support of his contentions.  The Veteran contends that this disability began prior to discharge, and he has provided statements from fellow servicemen who recall he snored loudly in service.  The Veteran also contends that his sleep apnea has developed secondary to his service-connected PTSD, or that his service-connected orthopedic disabilities prevent him from exercising properly, which in turn lead to his being becoming obese and developing sleep apnea.  Finally, the Veteran contends that sleep apnea is a part of an undiagnosed disability resulting from his service in Southwest Asia.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131, 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309, and sleep apnea is not listed.  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b). 

Initially, the Board finds that the Veteran has a current diagnosis of obstructive sleep apnea, and that he has had this diagnosis from at least December 2004.  The current diagnosis was confirmed in a March 2016 VA examination.  3/10/2016 VBMS, C&P Exam p. 1.  The first criterion of service connection has been met, and the question now becomes whether or not this disability was first incurred during service or whether it is otherwise related to either service or a service connected disability.  

A review of the Veteran's service treatment records is completely free of complaints, treatment, or diagnoses relating to sleep apnea or other sleep problems.  

The post service medical records show that the Veteran was initially seen for an evaluation of loud snoring and daytime drowsiness by a private examiner in November 2004. A sleep study was conducted in December 2004 and the impression was an abnormal polysomnogram due to severe obstructive sleep apnea.  8/2/2007 VBMS, Medical Treatment Record - Non-Government Facility, p. 2.  This is the first diagnosis of sleep apnea found in the record.  The etiology of this disability was not addressed. 

A follow-up examination was conducted in March 2005.  This shows that since the Veteran starting using a CPAP machine for sleeping in January of that year he was now averaging over 7 hours of sleep per night and feeling much better.  His wife said that he no longer snored.  The assessment continued to be obstructive sleep apnea.  2/26/2014 VBMS, STR - Medical - Photocopy, p. 14.  There was no discussion of the cause of this sleep apnea.  

Additional private treatment records from April 2009 show that the Veteran underwent another sleep study, and the impression was that the CPAP continued to be an effective method for treating his obstructive sleep apnea syndrome.  9/20/2010 VBMS, Medical Treatment Record - Non-Government Facility, p. 15.  The question of etiology was not raised.  

Both VA and private medical records dating from April 2009 continue to include a diagnosis of sleep apnea.  As noted, the Veteran underwent a VA examination in March 2016 that confirmed the current diagnosis of sleep apnea.  3/10/2016 VBMS, C&P Exam p. 1.  

After careful review of the evidence and consideration of the Veteran's contentions, the Board finds that service connection for the Veteran's obstructive sleep apnea is not warranted under any theory advanced by the Veteran.  The Board will address these theories in turn.  

Direct

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses relating to sleep apnea in service.  

The Veteran has submitted several statements in which he notes he did not snore prior to being deployed in Southwest Asia, but indicates he began to snore during his deployment.  The Veteran has expressed his belief that this is evidence of sleep apnea during service. 

He has also submitted statements from three servicemen who bunked with him to confirm his contentions.  These are all very similar, in that they note the Veteran had loud and unusual snoring accompanied with frequent cessations of breathing while asleep with daytime complaints of sleepiness.  See, e.g., 6/9/2006 VBMS, Buddy/Lay Statement, p. 1.  

In contrast, the March 2016 VA examiner opined that it was less likely than not that the Veteran's sleep apnea began during service.  She notes that the Veteran's statements are inconsistent, in that some indicate his snoring began while stationed in the Philippines prior to Desert Storm, and others indicate it began during Desert Storm.  At the examination, the Veteran said that it began in the Philippines.  The buddy statements attesting to snoring during service were also considered.  However, the examiner notes that not everyone who snores suffers from sleep apnea.  According to the literature, about 90 million Americans snore.  Half are primary snorers, and half may have sleep apnea.  The Veteran reported daytime sleepiness during service, but also reporting working in law enforcement during that time and thought it was the result of his work schedule.  The examiner indicated that she was unable to find that sleep apnea began during service based on the reports of snoring and sleepiness.  Instead, she noted that the Veteran's weight went from 212 pounds when he entered service to 275 at the time of the 2004 sleep study and initial diagnosis.  The examiner said that obesity is the biggest risk factor for obstructive sleep apnea, and it was more likely that obesity was the etiology of the sleep apnea and not any incident during service.  There was no evidence in the literature that exposure to sand, fumes or other environmental exposures could lead to sleep apnea.  3/10/2016 VBMS, C&P Exam, p. 1.  

The Board finds that the March 2016 medical opinion is persuasive and deserving of weight.  Although the Veteran has written that his doctor believes his snoring in service may have been the start of his sleep apnea, no such opinion from this doctor is found in the record.  38 U.S.C.A. § 5107(a).  The March 2016 examiner considered the reports of snoring in service from the Veteran and others but explained why these are not definitive.  Additionally, the examiner noted the three lay statements submitted in support the claim.  The examiner also took a detailed medical history and performed an in-person examination.  For the foregoing reasons, the Board places significant weight on this competent medical evidence.  

The Board recognizes the Veteran's sincere belief that his sleep apnea began during active service.  The Board also recognized the lay statements submitted on behalf of the Veteran.  The Board finds them competent as the description what each witness observed, but not competent to state that the Veteran's sleep apnea began in service.  Indeed, while the Veteran (and the other lay witnesses) is competent to report symptoms such as snoring, he is not competent to make a diagnosis of sleep apnea based on his snoring.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The only competent opinion is that of the March 2016 examiner, and she states the most likely cause of the Veteran's sleep apnea is his obesity that developed after discharge.  The Board finds that the 2016 VA opinion outweighs the Veteran's non-competent statement on the subject of etiology.  As there is no nexus between the current diagnosis of sleep apnea and active service, the criteria for service connection have not been met.  

Secondary Service Connection

In September 2010, the Veteran submitted an article from PTSD Research Quarterly on PTSD and sleep research.  The article discusses the sleep disturbances due to trauma-related nightmares.  However, the article also discussed the relationship between PTSD and sleep-disordered breathing.  It states that use of the CPAP machine was typically associated with relief from PTSD symptoms.  

In a December 2010 VA examination for PTSD, the Veteran noted that his sleep was much improved on a CPAP machine.  The examiner stated that he would actually sleep in order to avoid uncomfortable thoughts and feelings.  12/16/2010 VBMS, VA Examination, pp. 1, 8.  

The March 2016 examiner opined that it was less likely than not that the Veteran's sleep apnea was due to or caused by PTSD, or aggravated by PTSD.  Her rationale was that obstructive sleep apnea is a mechanical problem caused by the physical collapse of the oropharyngeal airway during sleep, due to weight of excessive or enlarged oropharyngeal tissue.  The biggest risk factor was obesity, and the Veteran's weight was again noted to have increased from 212 pounds in service to 275 at the time of his 2004 diagnosis.  The literature supplied by the Veteran was reviewed, and one of the studies cited therein was noted to have concluded that there was no objective evidence for clinically relevant sleep disturbances in PTSD.  The examiner's review of current literature showed that PTSD was not a known recognized etiology or risk factor for sleep apnea, and it was therefore less likely than not that the sleep apnea was related to PTSD.  A similar rationale was provided to explain why sleep apnea was not aggravated by PTSD.  3/10/2016 VBMS, 
C&P Exam, p. 1.

As noted in the March 2017 Board remand, service connection would not be legally possible if it was proximately caused by obesity.  VAOPGCPREC 1-2017 (2017).  However, VAOPGCPREC 1-2017 recognizes that obesity may act as an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  In other words, service connection would be possible if a service connected disability caused obesity and such obesity caused or aggravated the sleep apnea.  Id.  The addendum sought to address whether it was at least as likely as not that the Veteran's service-connected disabilities, specifically his orthopedic ones, cause the Veteran to become obese.

In April 2017, an addendum opinion was obtained from the March 2016 examiner.  After a review of the Veteran's claims file, she opined that it was less likely than not that the Veteran's sleep apnea was due to obesity as a result of these service-connected disabilities.  She notes that the Veteran weighed 275 at the time of the initial diagnosis of sleep apnea.  However, records from 2005 show that he was seen for treatment of rugby related injuries, and he was seen again after playing rugby in 2007.  The examiner further noted that the Veteran had been a police officer following service and would have had to attend a police academy and pass the physical requirements.  The examiner concluded that there was no evidence that the Veteran had any physical restrictions from exercising prior to the 2004 study that diagnosed him with sleep apnea.  Finally, the examiner noted that even if the Veteran was not able to exercise, the medical literature was clear that the main component of weight control was calorie restriction.  Studies showed that exercise programs added to diets with moderate to severe caloric restrictions had little additional effect on weight loss.  The decrease in body weight was similar in the diet alone control groups to the diet and exercise control group.  Based on the medical evidence, the examiner concluded that it was less likely than not that the Veteran's service connected disabilities caused him to become obese.  4/27/2017 VBMS, C&P Exam, p. 1.  

After a review of the pertinent evidence, the Board concludes that the weight of the competent medical evidence is against a finding of that the Veteran's sleep apnea was caused or aggravated by a service-connected disability.  The 2017 examiner explained that obstructive sleep apnea is a mechanical and not psychiatric problem.  In fact, the evidence submitted by the Veteran as well as the findings of the December 2010 VA PTSD examination suggests that sleep apnea aggravates PTSD, and not the other way around.  The Board finds such evidence weighs against a nexus on a secondary basis.

Regarding the effect of the orthopedic service-connected disabilities, the examiner explained that as the Veteran continued to play the strenuous sport of rugby up to and past the date he was initially diagnosed with sleep apnea, there was no evidence that his service-connected disabilities restricted his exercise.  Indeed, the VA clinician stated that the evidence did not show physical restrictions on the Veteran that prevented him from exercising prior to his sleep study.  Furthermore, she cites studies that weight control is mainly reliant on calorie restriction and not exercise.  Thus, the competent medical opinion was that it was less likely than not that the veteran's service connected disabilities, specifically his orthopedic disabilities, caused the Veteran to become obese.  The Board finds the 2017 addendum opinion to carry much weight as the same VA clinician, who was already familiar with the Veteran's pertinent medical history, provided the opinion, and a rationale was provided, to include support with references to the record and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).

Therefore, the only competent medical opinion is that of the March 2016 VA examiner (with the 2017 addendum) and the Board finds that such weighs against a nexus.  The Board notes that the Veteran has a different sincerely held opinion, but the evidence does not show that he has the requisite medical training to render a competent opinion on the matter; therefore, his opinion regarding etiology lacks competency and weight.  As such, service connection for sleep apnea on a secondary basis is not supported to an equipoise level by the evidence.    


Undiagnosed Illness

Pertinent laws and regulations provide that VA shall pay compensation to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: 
(i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 38 U.S.C. § 1117.

In this case, service connection for obstructive sleep apnea based on the provisions for undiagnosed illness cannot be granted for one simple reason: the Veteran's disability has a known clinical diagnosis of obstructive sleep apnea.  The diagnosis of obstructive sleep apnea was confirmed by the March 2016 VA examiner.  3/10/2016 VBMS, C&P Exam, p. 1.  It follows that service connection due to an undiagnosed illness cannot be granted.  Similarly, service connection cannot be granted as medically unexplained chronic multisymptom illness, which means a diagnosed illness without conclusive pathophysiology or etiology, as the Veteran's fatigue and sleep disturbances have a conclusive etiology - that of sleep apnea.  38 C.F.R. § 3.317(a)(2)(ii), (b).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a sleep disorder, to include sleep apnea, secondary to service-connected post-traumatic stress disorder or as due to an undiagnosed illness is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


